DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed September 14, 2022 is acknowledged.

Response to Amendment
Claims 1-12 have been canceled.  Claims 13 and 14 are new.  Claims 13 and 14 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed September 14, 2022 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant argues 35 USC §101 Rejection, starting pg. 1 of Remarks:

Enclosed in this mailing is my Response to your Office Action, mailing date of August 9, 2022, regarding my Non-Provisional Patent Application #16/974,270, entitled “Energy of Financial Instruments”, of which I am the sole inventor and sole applicant, being a pro se independent inventor. I appreciate your detailed and thoughtful Detailed Action, and am responding based thereon.


As we discussed in our Interview phone call, I am herewith canceling my examined set of claims, numbering 1 through 12. I am herewith entering a set of substitute claims, enclosed in this mailing, said set of substitute claims containing an independent claim 13 and a dependent claim 14. These two claims cover the prior claims and do not present new claims of invention matter.


In defense of my invention, it is not a Law of Nature, but rather an adaptation by man to the matter of man, being financial instruments. In contrast to the Law of Nature which uses the exogenous universal constant of speed of light, the energy of financial instruments uses only variables endogenous to a specific financial instrument, and is not isomorphic to the Law of Nature.

Noted.  The claimed variables are not related to nature itself but to financial data (e.g. c for speed of light is claimed as coupon rate).  This Law of Nature ground of rejection is therefore withdrawn.

The invention is intended as business logic for Wall Street bond trading firms and global investment banks, in their trading and analytic research departments. These are highly computerized environments, and the compilation of data proceeds with each trade in the body of fixed income securities. Thus, the addition of “coding” to the method steps is precise and adds significantly more.

Using a computer for applying a mathematical formula respectfully would not be significantly more.  Significantly more is an “additional element” that is itself not abstract.

From MPEP 2106.05(b) I…
“It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)”

Therefore, using a specially programmed computer for a judicial exception is not enough to make abstract claims statutory.

I reference my U.S. Utility Patent #7,236,952, entitled “Invention in Finance” which contains twelve examiner-bonafide groups of invention, of which I patented financial valuation algorithms. The energy values produced by the invention in U.S. Non-Provisional Application #16/974,270 are valuation functions, and as such, should be patentable, under argument of the precedent in patent.

The above cited patent, however, is prior to the Supreme Court decision on Alice, dated June 19, 2014.  Also, each case is decided on its own merits.

In support of the patentability of my invention in Application #16/974,270, I provide two direct quotes from the USPTO website, uspto.gov, each of these from the webpage entitled “2106 ; Patent Subject Matter Eligibility”: 

“That a mathematical equation is required to complete the claimed method and system does not doom the claims to abstraction”; and 

“The Court has said that integration of an abstract idea, law of nature or natural phenomenon into a practical application may be eligible for patent prosecution”. 

Respectfully, the requirement is for either a “practical application” or “significantly more.”  These require “additional element(s),” which is something that itself is not abstract.  

From the MPEP 2106.05(a)…
“It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.

Therefore, there judicial exception (the abstract idea or concept) itself cannot provide the practical application or significantly more.

Based on the above, the rejection is respectfully maintained but modified for the claim amendments.


Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 61/001436 filed 11/01/2007, 61/997578 filed 06/05/2014, 12/928357 filed 12/08/2010 and 13/317276 filed 10/11/2011. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.

	It appears from the filing dates and disposition of the non-provisional applications, the priority application’s filing dates would not qualify.  Therefore the instant disclosure receives the filing date of December 14, 2020.

Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  Claims status be identified as new MPEP 37 CFR 1.121 II C (A).  Appropriate correction is required.  In this case, no action is required (for future reference only).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 13 and 14 are directed to a method, which is a  statutory category of invention.  (Step 1: YES).
The Examiner has identified method Claim 3 as the claim that represents the claimed invention for analysis.  Claim 13 recites the limitations of:
A method determining the energy of a financial instrument, and producing data of said energy, wherein said energy of a financial instrument inspired by the Law of Physics, E = mc” but wherein not isomorphic to said Law, wherein utilizing only variables endogenous to said financial instrument, wherein producing said energy data endogenous to said financial instrument, 
wherein 
Energy(financial instrument) = Mass(financial instrument) [Constant of Rate of Speed(financial instrument)]2, 
wherein further comprising fixed-income securities bearing a maturity date and a set payment of interest, 
wherein,
Energy (fixed-income security) = Years to Maturity(fixed-income security) [Coupon Rate (fixed-income security)]2;
wherein 
Relativistic Kinetic Energy (RKE) = 

    PNG
    media_image1.png
    97
    230
    media_image1.png
    Greyscale




where			m= mass of instrument (years to maturity) 
c = constant of rate of speed (annual coupon rate) 
u = yield (annualized basis); 

and wherein 
Total Energy (TE) = RKE + mc2
where 	RKE = relativistic kinetic energy 
m= mass of instrument (years to maturity) 
c = constant of rate of speed (annual coupon rate);
wherein said method further comprising steps of: 
coding said energy of said financial instrument, 
wherein 
Energy (as computational code): 		E = m*(c^2) 

where		m= mass of instrument (years to maturity) 
c = constant of rate of speed (annual coupon rate); 
wherein
Relativistic Kinetic Energy (as computational code): 
RKE = ((m*(c^2))/(SQRT(ABS(1-((u^2)/(c^2))))))-(m*(6^2)) 
where 	m= mass of instrument (years to maturity) 
c = constant of rate of speed (annual coupon rate) 
u = yield (annualized basis);
and wherein 
Total Energy (as computational code): TE = RKE+(m*(c’^2)) 
where		RKE = relativistic kinetic energy 
m= mass of instrument (years to maturity) 
c = constant of rate of speed (annual coupon rate) 
u = yield (annualized basis); 
utilizing input values of said years to maturity, of said coupon rate, and of said yield, for said financial instrument or for each of a group of said financial instruments, for a given moment in time; 
calculating said energy of said financial instrument as said data; 
affixing said energy and said data in artifacts of display, print, storage, tables, charts or spreadsheets, wherein said artifacts featuring one or more said financial instruments at one , or more moments in time.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, which covers performance of the limitation as a fundamental economic practice (e.g. energy of a financial instrument, which relates to the movement up or down of a financial instrument).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claim 13 is therefore abstract (Step 2A-Prong 1: YES. The claims are abstract)
The claim is also abstract under Mathematical Concept grouping of abstract ideas.  Claim 13 recites mathematical relationships, formulas, and calculations, therefore reciting mathematical concepts.  See MPEP 2106.04(a)(2) I where claiming formulas and algorithms as well as calculating values are mathematical concepts and are abstract.
The claim is also abstract under Mental Processes, as they can be performed in the mind of a person, with pen and paper.  Even if a computer were claimed to perform the steps, it has been shown that using a generic computer to perform a judicial exception can be abstract.  See MPEP 2106.04(a)(2) III C.
In summary, the claim is abstract under: Certain Methods of Organizing Human Activity; Mathematical Concepts; and Mental Processes.
The judicial exceptions are not integrated into a practical application. In particular, the claim does not recite any computer to perform the steps.  Even if they did, the claims would still be performing a judicial exception using a generic computer.  Accordingly, there are no additional elements, when considered separately and as an ordered combination, that integrates the abstract ideas into a practical application. Therefore claim 13 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, the claim does not add significantly more (also known as an “inventive concept”) to the exception.  See Applicant’s specification pg. 3 where the only use of a computer is taught, and using general purpose or special purpose computing devices is not enough.  See also MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, when considered separately and as an ordered combination, the claims do not integrate the abstract idea or law of nature into a practical application because they  do not impose any meaningful limits on practicing the abstract idea or law of nature.  Steps such as storing are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 13 is are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claim 14 further defines the abstract idea of independent claim 13, and thus correspond to Certain Methods of Organizing Human Activity, Mathematical Concepts, and Mental Processes and hence are abstract and non-statutory for the reasons presented above.  The dependent claim 14 is itself abstract for the same reasons as Claim 13, and does not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Claim 14, for example, recites formulas and calculations that are abstract under Mathematical Concepts.  Claim 14 also recites utilizing fixed income variables as inputs for calculating financial information (fundamental economic practice) and which can be performed as a mental process (e.g. could be performed on a generic computer).  Therefore, the claims 13 and 14 are directed to an abstract idea.  Thus, the claims are not patent-eligible.

	Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.
	
	
Prior Art Search
	
A prior art search was conducted but does not result in a prior art rejection at this time.

	
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693